NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0222-20

IVAN TYMIV and
OKSANA TYMIV,

          Plaintiffs-Appellants/
          Cross-Respondents,

v.

LOWE'S HOME CENTERS, LLC,1

          Defendant-Respondent/
          Cross-Appellant,

and

AHMED HASSAN,

     Defendant-Respondent.
_____________________________

                   Submitted May 18, 2021 – Decided July 30, 2021

                   Before Judges Fisher and Gummer.



1
  Plaintiff referred to this defendant as "Lowes Home Centers, LLC" in the
caption of the complaint. We utilize "Lowe's Home Centers, LLC" in the
caption because defendant used that name in its court submissions.
            On appeal from the Superior Court of New Jersey, Law
            Division, Middlesex County, Docket No. L-6536-17.

            Richard A. Vrhovc, attorney for appellants/cross-
            respondents.

            Goldberg Segalla LLP, attorneys for respondent/cross-
            appellant (Thomas M. Crino, Thaddeus J. Hubert, IV,
            H. Lockwood Miller, III, and Sara L. Sapia, on the
            briefs).

            Hoagland, Longo, Moran, Dunst & Doukas, LLP,
            attorneys for respondent (Jeffrey J. Czuba, of counsel
            and on the brief).

PER CURIAM

      In this case involving a physical altercation between a customer and an

employee of defendant Lowe's Home Centers, LLC, plaintiffs appeal orders that:

granted summary judgment in favor of Lowe's; granted partial summary

judgment on negligence claims in favor of the Lowe's employee, defendant

Ahmed Hassan; precluded portions of testimony of plaintiffs' vocational and

economic experts; and permitted testimony of Lowe's' biomechanical-

engineering expert. Lowe's cross-appeals the court's denial of its motion to bar

plaintiffs' retail-industry expert and decision to preclude police officers' lay

opinions about how the altercation occurred. Because the motion judges erred

in granting the summary-judgment motions and in precluding in part testimony

from plaintiffs' vocational and economic experts, we reverse those orders .

                                                                          A-0222-20
                                       2
Because the motion judges did not err in permitting the testimony of plaintiffs'

retail-industry expert and Lowe's' biomechanical-engineering expert, in barring

opinion testimony of responding police officers, and in denying related

reconsideration motions, we affirm those orders.

                                          I.

      Lowe's hired Hassan as a flooring customer sales associate on May 4,

2017. Hassan previously had been employed by Lowe's as a cashier in the

summers of 2013 and 2015. He had no prior experience as a customer sales

associate or in the flooring department.          A customer sales associate is

responsible for "[p]rovid[ing] superior customer service by assisting customers

in selection, demonstration, and purchase of product[s] . . . [and] provid[ing]

quick responsive customer service." A customer sales associate's "essential

knowledge"     and   "skills"   include    "[u]nderstand[ing]   and    respond[ing]

appropriately to basic customer . . . inquiries" and being able "to

operate/demonstrate/explain merchandise in the assigned area." A customer

sales associate is required to wear a clean uniform and a name tag. 2


2
  According to an assistant manager at the store where Hassan was employed,
new employees in training have a "training tag" on them so a customer can see
the tag "and understand that, if they're not a subject matter expert, be a little bit
more patient with them, where they might reach out to another associate for


                                                                              A-0222-20
                                          3
      According to plaintiffs' retail-industry expert, at the time of the parties'

altercation, Hassan had not yet completed all of his training, including a

computerized training module entitled "Impacting the Customer." That training

module contained twenty-eight separate videos explaining how to interact with

customers to create a "positive customer experience" and included one skit with

instructions on how to interact with an upset customer and multiple videos with

instructions on how to react to a customer who approaches and says, "You

people must not know what you're doing . . . ." Hassan also had not received

training on Lowe's written Workplace Violence Procedure, which defined

workplace violence as including "aggressive contact directed toward another

individual" and stated "[a]ny employee who commits workplace violence will

be subject to disciplinary action up to and including termination." For their first

seven to fourteen days, new employees are paired with a mentor, who is an

associate in the store with a working knowledge of different areas of the store.

According to a Lowe's training video, a new employee will receive training time

to shadow more experienced employees before working by themselves and must




assistance." A picture taken from a video recorded by a responding police
officer's body camera shows Hassan was wearing a name tag at hip level. A
photograph of the name tag showed it did not indicate Hassan was in training.
                                                                             A-0222-20
                                        4
earn a red vest before working alone and before helping customers. 3 Even

though he was a new employee who had not completed his training and had not

yet earned the red vest, Hassan was the only person assigned to work in the

flooring department at the time of the altercation.

      On May 13, 2017, nine days after Lowe's had hired Hassan as a customer

sales associate, plaintiff Ivan Tymiv, who worked in the construction field,4

went to Lowe's with a client to purchase supplies, including grout, for a home-

remodeling project. According to plaintiff, he entered an aisle, which contained

grout, and saw his client talking to Hassan. Plaintiff overheard Hassan give the

client inaccurate information about grout. Plaintiff wanted unsanded grout and

asked Hassan which grout was unsanded. Hassan told him he did not need

unsanded grout for the type of tile he would be using. Plaintiff disagreed with

Hassan's advice and told him if he did not know what he was talking about, he



3
  According to plaintiffs' retail-industry expert, these procedures – being paired
with a more experienced co-worker, having an experienced co-worker assigned
to the department where the new employee is working, and not permitting a new
employee to work alone in a department until after completing a training period
– are consistent with accepted and standard practices in the retail industry.
4
  Plaintiff testified he was self-employed with another partner in a business.
That business was called Eagle Team NYC, LLC, which, according to plaintiffs'
economic expert, was a partnership formed by plaintiff's wife Oksana Tymiv
and someone else in March 2017.
                                                                            A-0222-20
                                        5
should not say anything but should "[j]ust learn [a] little more about it, and then

tell [it] to the customers."    Hassan became angry, screamed and cursed at

plaintiff and the client, and said he had a Ph.D. in history and did not have to

learn about "this shit." Hassan turned around and walked away.

      While holding a bag of grout, plaintiff and the client followed Hassan to

the next aisle and repeatedly asked for his name. Hassan turned around, walked

towards plaintiff, asked plaintiff what he was going to do, and hit the bottom of

the grout bag with his hand, knocking it out of plaintiff's hand and into the air

and causing it to burst open. Hassan also punched plaintiff in the face with his

hand and a broom he was carrying and then ran away. Plaintiff told another

employee he had been struck by an employee and told her he wanted to speak to

a manager and the police. The police came but accused plaintiff of assaulting

Hassan, asking him why Hassan had grout on his head and back. Plaintiff left

the store in an ambulance and went to a hospital. He asserts he is totally disabled

as a result of the injuries he sustained in the altercation.

      Hassan has a different recollection of the altercation.       According to

Hassan, he approached plaintiff and the client and asked if he could be of any




                                                                             A-0222-20
                                          6
assistance.5   Plaintiff asked him about the difference between sanded and

unsanded grout.    After Hassan stated his understanding of the difference,

plaintiff told him he should learn more. Hassan explained to him he was still in

training and his knowledge was "very limited." Plaintiff questioned how Hassan

could be working on the floor if he did not know the difference between sanded

and unsanded grout. Hassan described plaintiff as going "immediately from zero

to 100 angry." Believing the situation was becoming confrontational, Hassan

walked away. Plaintiff followed him, yelling at him and demanding his name;

Hassan was in fear for his life. He felt something hit the back of his neck, head,

and shoulder. Hassan glanced back, saw "white stuff" on his shoulder and saw

plaintiff with a clenched fist about to punch him. Hassan attempted to use a

"sweeper" to block the punch, hitting plaintiff in the face with it. Hassan

described his actions as a "defensive measure." As plaintiff continued to follow

him, Hassan found a co-worker, told her he had been assaulted, asked her to call




5
  Contrary to the Lowe's training video stating a new employee in training must
earn the red vest before helping customers, Lowe's' regional human resources
manager for the store where Hassan was employed testified all customer service
associates, even those still in training, are encouraged to approach customers "to
give them service and to help them." The store manager also testified an
employee in training could approach a customer before earning a red vest.
                                                                            A-0222-20
                                        7
security and the police, and went to a break room. After leaving the store that

day, Hassan never returned and was fired for job abandonment.

                                        II.

      Plaintiff and his wife Oksana Tymiv filed a complaint against Lowe's and

Hassan and subsequently amended the complaint. Plaintiffs alleged Lowe's

negligently supervised and trained defendant Hassan.6 In a subsequent letter,

plaintiffs' counsel advised defense counsel plaintiffs were amending their

interrogatory answers to state "Hassan was acting within the scope of his

employment at the time of the incident and therefore . . . Lowes is vicariously

liable under the doctrine of respondeat superior."       In addition to asserting

generally Hassan was negligent, plaintiffs alleged in the amended complaint

Hassan's conduct constituted the "intentional and offensive tort of battery."

      During the course of discovery, Lowe's produced a report prepared by a

purported biomechanical-engineering expert, Jacob L. Fisher, who opined the

"grout bag was not launched into the air by a single blow from [Hassan], rather

it was thrown . . . on a trajectory that roughly paralleled the path taken by


6
  We take that summary of plaintiffs' allegations from plaintiffs' appellate brief.
To the extent plaintiffs' amended complaint could be interpreted as containing
other allegations concerning Lowe's, we do not address them because plaintiffs
did not address them. See N.J. Dep't of Env't Prot. v. Alloway Twp., 438 N.J.
Super. 501, 505 n.2 (App. Div. 2015).
                                                                             A-0222-20
                                        8
[Hassan] along the aisle." Given his findings regarding the trajectory of the

grout bag, he concluded plaintiff's account of the altercation to be "inconsistent

with the physical evidence gathered and recorded" while Hassan's account was

"largely consistent" with the evidence.

      Plaintiffs produced a report from a "retail industry consultant," Alex J.

Balian, who opined Lowe's had failed to follow its own employee-training

procedure or the industry standard for training and had been negligent in its

supervision of Hassan. Plaintiffs also produced a report from a vocational

expert, Edmond Provder, who opined because of the injuries plaintiff had

sustained in the altercation, plaintiff is unable to continue his work as a

construction supervisor, in which he could earn annually $75,000. Provder

estimated plaintiff had sustained a total loss of $2,340,000 in earning capacity.

Plaintiffs also produced a report from economist Kristin Kucsma, who evaluated

"the economic losses" to plaintiff as a result of his alleged injury and concluded

the "total present value of past and future pecuniary losses" resulting from his

alleged injury was $3,418,466.

      After discovery closed, the parties moved in limine to exclude each other's

experts' testimony and plaintiffs moved to bar opinion and other testimony from

the police officers who responded to the subject incident.


                                                                            A-0222-20
                                          9
      The motion judge denied Lowe's' motion to bar the testimony of plaintiffs'

retail-industry expert, finding Balian to be qualified to render the opinion

"because of his hands-on experience in training managers and employees in

retail stores" and "vast exposure to training manuals and operating procedures

of retail stores throughout the country." The judge also found Balian's opinion

was based on "generally-accepted standards in the industry and is not a net

opinion" and that "[t]he standard of care required for training and supervising

employees in the retail industry is not something which the average juror would

be able to determine." The motion judge subsequently denied Lowe's' motion

for reconsideration of the denial of this motion.

      The motion judge denied plaintiffs' motion to bar the testimony of Lowe's'

biomechanical expert, finding his expertise was "outside the ken of the average

juror and [his opinion] is not a net opinion."

      The motion judge granted plaintiffs' motion to bar the testimony of the

police officers, precluding them from testifying about "their opinions of how the

incident occurred" but permitting them to testify about "any factual issues that

they observed, including plaintiff's demeanor, [being] evasive with answers,

defensive, arrogant, and the like." Denying Lowe's' subsequent motion for

reconsideration of that decision, the motion judge again held the police officers


                                                                           A-0222-20
                                       10
could testify about their personal observations, such as where the grout was

located, but could not testify as to "their opinion about who with what."

         Lowe's moved for summary judgment, arguing plaintiffs could not

establish Lowe's was negligent in hiring, training, or supervising Hassan

because plaintiffs failed to establish Lowe's had breached any standard of care

and Lowe's could not be held vicariously liable for Hassan's alleged battery

because his actions were not within the scope of his employment.

         The motion judge granted Lowe's' summary-judgment motion, dismissing

with prejudice plaintiffs' complaint against Lowe's. Viewing the case as "an

assault," the judge held plaintiff had failed to prove "proximate cause between

the lack of training of defendant Hassan, red vest status, lack of name tag, or

shadowing polices and the assault of plaintiff by defendant Hassan." In addition,

the motion judge found Lowe's could not be held vicariously liable because

"there are no facts that a rational fact finder could construe that . . . Hassan . . .

assaulted plaintiff [in] an effort to serve the employer, Lowe's." The motion

judge also found Lowe's could not be held responsible because Hassan's actions

were "clearly inappropriate or unforeseeable" and "totally unexpected ." The

judge concluded Lowe's' "training or lack of is simply not applicable to this

case."


                                                                                A-0222-20
                                         11
      Lowe's moved to bar the testimony of plaintiffs' vocational and economic

experts. Hassan joined in that motion. A different motion judge granted in part

and denied in part that motion. The motion judge held the experts could testify

about "life plans" given the "underlying medical testimony." "[W]ith respect to

the future economic loss," he held plaintiffs could not "use or rely on testimony

[about] a $75,000 annual salary" calculation. The judge found both "experts

have offered a net opinion about loss wages. There is no evidence in the record

that this – salary has ever been [earned] – by the plaintiff." The judge held:

            The expert, as far as it can be determined, – selected an
            employment – through the Department of Labor
            statistics, opined that the plaintiff was qualified for that
            position and that the average salary that was listed on
            that table should be the foundation for which economic
            calculations should be based. There is not enough
            factual material . . . that would support that figure as
            being the equivalent of a lodestar for calculating
            economic loss.

The motion judge also rejected plaintiffs' attempt to prorate plaintiff's income

from certain months to calculate economic loss. The judge found:

            Again because of the nature . . . of his business, . . . to
            rely on the proposed number . . . projections of a newly
            formed, self-owned business are not truly factual. Such
            a business is subject to the uncertainties in changing
            economic conditions. The sample size is too small to
            extrapolate . . . $91,000 a year--; especially since no
            further evidence has been provided regarding costs and
            expenses of the ongoing business. . . . [I]t may not be

                                                                           A-0222-20
                                       12
            relied upon by the plaintiff . . . and cannot be
            introduced.

The motion judge concluded plaintiffs' experts could "talk about life plans, but

they cannot talk about $75,000 or $91,000 as in the baseline for plaintiff's

economic loss as that is speculative." In a written order the motion judge

directed that Provder and Kucsma were "permitted to testify about the life plan"

but were "barred from testifying or using $75,000 or $91,000 as the

measurement of wage loss to calculate future losses" because those figures were

"not based on [p]laintiff's prior employment history."

      Hassan moved for partial summary judgment on plaintiffs' negligence

claims against him, arguing plaintiffs had not plead sufficient facts to support a

negligence claim given that they alleged only that Hassan acted with the intent

to cause plaintiff harm by striking him. In opposition, plaintiffs argued "a jury

could find that [Hassan] was guilty of both negligen[ce] and acting

intentionally."

      The judge who had decided the motion regarding plaintiffs' vocational and

economic experts granted Hassan's motion for partial summary judgment and

dismissed all negligence claims against Hassan with prejudice. The motion

judge found "plaintiff has failed to establish any duty or obligation [d]efendant

Hassan had to protect plaintiff from injury or breach there[from]." The judge

                                                                            A-0222-20
                                       13
held "[w]ithin the context of customer/employee relations, there is no such

obligation imposed on an employee not to commit assaults on customers."

Therefore, the motion judge found "no genuine issue of material fact that

Hassan's conduct constitute[d] negligence." Plaintiffs and Hassan subsequently

agreed to dismiss with prejudice the remaining claims against Hassan.

                                         III.

      In this appeal, plaintiffs argue the motion judge erred in granting Lowe's'

summary-judgment motion, noting the motion judge did not address plaintiffs'

allegations of negligent supervision and contending a sufficient causal nexus

existed between Lowe's' alleged negligent training and supervision of Hassan

and Hassan's altercation with plaintiff and that Hassan was acting within the

scope of his employment at the time of the altercation. 7 Plaintiffs also appeal

the order granting Hassan's motion for partial summary judgment, arguing the

physical confrontation at issue demonstrates a failure by Hassan to exercise



7
   Plaintiffs argue for the first time on appeal that California's enterprise liability
standard of respondeat superior should be adopted and applied to this case. We
do not reach that argument given that we for other reasons reverse the order
granting Lowe's' summary-judgment motion and because plaintiffs did not raise
it in the trial court. See N.J. Div. of Youth and Fam. Servs. v. M.C. III, 201 N.J.
328, 339 (2010) (finding that "issues not raised below will ordinarily not be
considered on appeal unless they are jurisdictional in nature or substantially
implicate the public interest").
                                                                                A-0222-20
                                         14
reasonable care, Hassan had a duty not to commit an intentional tort, and, given

the disputed facts, a juror could conclude Hassan's negligence caused plaintiff's

injuries.   Plaintiffs appeal the order denying plaintiffs' motion to bar the

testimony of Lowe's' biomechanical-engineering expert, arguing the expert's

opinions were inconsistent with physical evidence, flawed because the expert

had not conducted recreation experiments and had not interviewed witnesses,

were net opinions, were not beyond the ken of an average juror,

mischaracterized testimony, or were otherwise inaccurate. Finally, plaintiffs

appeal the order precluding evidence regarding plaintiff's lost earning capacity,

arguing plaintiffs' vocational and economic experts' opinions were supported by

plaintiff's work and earning history.

      In response, Lowe's argues the motion judge correctly granted its

summary-judgment motion because Hassan was not acting within the scope of

his employment when he assaulted plaintiff and, thus, Lowe's could not be held

vicariously liable for his actions; and plaintiffs failed to establish Lowe's was

negligent in training or supervising Hassan or that any such negligence

proximately caused the altercation. Lowe's contends the motion judge correctly

denied plaintiffs' motion to bar testimony from Lowe's' biomechanical-

engineering expert, asserting the expert was qualified and that his opinion had a


                                                                           A-0222-20
                                        15
sufficient factual basis and would be helpful to a jury. Lowe's argues the motion

judge did not err in precluding plaintiffs' vocational and economic experts from

testifying about plaintiff's lost earning capacity because their opinions were

speculative and not based on the evidence.

      Lowe's cross-appeals the orders denying Lowe's' motion to bar the

testimony of plaintiffs' retail-industry expert, granting plaintiffs' motion to

exclude opinion testimony from the responding police officers, and denying

Lowe's' related reconsideration motions. Lowe's argues the motion judge erred

in not barring the retail-industry expert's testimony because his opinion was a

net opinion, he improperly relied on Lowe's' internal policies, and the subject of

his opinion was not beyond the ken of an average juror. Lowe's argues the

motion judge erred in barring the police officer's opinion testimony about how

the incident occurred because their opinions are based on their perceptions and

observations pursuant to N.J.R.E. 701.

      Responding to plaintiffs' appeal of the order granting his motion for partial

summary judgment, Hassan argues the motion judge correctly determined the

facts cannot support a claim of negligence against Hassan.




                                                                             A-0222-20
                                       16
                                       A.

      We review a grant of summary judgment using the same standard that

governs the trial court's decision. RSI Bank v. Providence Mut. Fire Ins. Co.,

234 N.J. 459, 472 (2018). Under that standard, summary judgment will be

granted when "the competent evidential materials submitted by the parties,"

viewed in the light most favorable to the non-moving party, show there are no

"genuine issues of material fact" and that "the moving party is entitled to

summary judgment as a matter of law." Bhagat v. Bhagat, 217 N.J. 22, 38

(2014); see also Grande v. Saint Clare's Health Sys., 230 N.J. 1, 24 (2017); R.

4:46-2(c).

      "An issue of material fact is 'genuine only if, considering the burden of

persuasion at trial, the evidence submitted by the parties on the motion, together

with all legitimate inferences therefrom favoring the non-moving party, would

require submission of the issue to the trier of fact.'" Grande, 230 N.J. at 24

(quoting Bhagat, 217 N.J. at 38). We owe no special deference to the trial court's

legal analysis. RSI Bank, 234 N.J. at 472.

                                        1.

      "The fundamental elements of a negligence claim are a duty of care owed

by defendant to the plaintiff, a breach of that duty by the defendant, injury to


                                                                            A-0222-20
                                       17
the plaintiff proximately caused by the breach, and damages." Robinson v.

Vivirito, 217 N.J. 199, 208 (2014).

      Proximate cause is "a basic element of tort law" that "defies precise

definition." Cruz-Mendez v. ISU/Ins. Servs. of S.F., 156 N.J. 556, 575 (1999);

see also New Gold Equities Corp. v. Jaffe Spindler Co., 453 N.J. Super. 358,

379 (App. Div. 2018). Courts have recognized "but for" and "substantial factor"

forms of causation. Komlodi v. Picciano, 217 N.J. 387, 422 (2014); see also

Conklin v. Hannoch Weisman, P.C., 145 N.J. 395, 417 (1996); Vuocolo v.

Diamond Shamrock Chems. Co., 240 N.J. Super. 289, 294-95 (App. Div. 1990).

"But for" causation applies in cases involving "only one potential cause of the

injury or harm." Ibid.; see also Evers v. Dollinger, 95 N.J. 399, 415 (1984)

(finding in "the more routine tort case . . . the law requires proof that the result

complained of probably would not have occurred 'but for' the negligent conduct

of the defendant").    "Substantial factor" causation applies "when there are

concurrent causes potentially capable of producing the harm or injury." Ibid.;

see also Brown v. U.S. Stove Co., 98 N.J. 155, 171 (1984) (finding "a tortfeasor

will be held answerable if its 'negligent conduct was a substantial factor in

bringing about the injuries,' even where there are 'other intervening causes which

were foreseeable or were normal incidents of the risk created'") (quoting


                                                                              A-0222-20
                                        18
Rappaport v. Nichols, 31 N.J. 188, 203 (1959)). "A substantial factor is one that

is 'not a remote, trivial or inconsequential cause.'" Id. at 423 (quoting Model

Jury Charge (Civil), 6.13, "Proximate Cause – Where There is a Claim that

Concurrent Causes Harm are Present and Claim that Specific Harm was not

Foreseeable" (approved May 1998)).

      Negligent supervision and training "are not forms of vicarious liability

and are based on the direct fault of an employer." G.A.-H. v. K.G.G., 238 N.J.

401, 415 (2019). To prove negligent supervision or training, a plaintiff "must

prove that (1) an employer knew or had reason to know that the failure to

supervise or train an employee in a certain way would create a risk of harm and

(2) that risk of harm materializes and causes the plaintiff's damages." Id. at 416.

      The motion judge granted Lowe's' summary judgment on plaintiffs' direct

negligence claims against Lowe's because he determined "proximate cause does

not exist."    He made that determination even though "[g]enerally, the

determination of proximate cause is an issue of fact for the [factfinder]." Cruz-

Mendez, 156 N.J. at 576. "Only in the rare case in which 'it appears to the court

highly extraordinary that [the actor's conduct] should have brought about the

harm,' will courts remove the issue of proximate cause from the jury." Ibid.

(quoting Caputzal v. Lindsay Co., 48 N.J. 69, 78 (1966)); see also Broach-Butts


                                                                             A-0222-20
                                       19
v. Therapeutic Alts., Inc., 456 N.J. Super. 25, 41 (App. Div. 2018) (requiring

court to apply the highly-extraordinary standard when determining the actor's

conduct was not the legal cause of another's harm).

      The motion judge erred in granting summary judgment as to plaintiffs'

direct negligence claims against Lowe's on the basis of his determination that

"proximate cause does not exist." Even if the judge had applied the highly-

extraordinary standard in determining as a matter of law that "proximate cause

does not exist" – and he didn't – the record evidence would support sending the

question of proximate cause to the jury. Viewing the facts in a light most

favorable to plaintiffs, a reasonable factfinder could conclude Lowe's knew of

the importance of training new customer service associates to interact with

customers, including unhappy customers questioning whether the customer

service associate knew what he was doing, to ensure a "positive customer

experience" and of pairing a new customer service associate with an experienced

associate while still in training. Yet, despite that and contrary to industry

standards, Lowe's assigned Hassan to work alone and unsupervised in the

department before he had completed his training. It was for the jury, not the

judge, to determine whether Lowe's failed to train and supervise Hassan




                                                                         A-0222-20
                                     20
properly, and, if so, whether that failure was a substantial factor in causing the

harm at issue in this case.

                                        2.

      The motion judge also erred in granting summary judgment on plaintiffs'

vicarious-liability claim. "The imposition of vicarious liability upon employers

for the acts of an employee, also known as the doctrine of respondeat superi or,

is based upon the idea that the employee is the agent . . . of the employer." G.A.-

H., 238 N.J. at 415. "Under respondeat superior, an employer can be found

liable for the negligence of an employee causing injuries to third parties, if, at

the time of the occurrence, the employee was acting within the scope of his or

her employment." Carter v. Reynolds, 175 N.J. 402, 408-09 (2003).

      Courts have considered four factors in determining whether an employee's

action is within the scope of employment. Davis v. Devereux Found., 209 N.J.

269, 303 (2012). An employee's action is within the scope of employment if:

(1) "it is of the kind he is employed to perform"; (2) "it occurs substantially

within the authorized time and space limits"; (3) "it is actuated, at least in part,

by a purpose to serve the [employer]"; and (4) "if force is intentionally used by

the [employee] against another, the use of the force is not unexpected by the




                                                                              A-0222-20
                                        21
[employer]." Ibid. (quoting Restatement (Second) of Agency § 228 (Am. Law

Inst. 1958)).

      "The question of whether an individual acted within or outside the scope

of employment often arises in the context of intentional wrongful acts of the

individual employee that the corporation disavows in order to avoid respondeat

superior liability." Vosough v. Kierce, 437 N.J. Super. 218, 235 (App. Div.

2014). An employee's intentional or reckless action may be considered within

the scope of employment. Id. at 235-36. As our Supreme Court recognized in

Davis, "[w]hen the employee's conduct – however aggressive and misguided –

originated in [an] effort to fulfill an assigned task, the act has been held to be

within the scope of employment." 209 N.J. at 303; see also, e.g., Gibson v.

Kennedy, 23 N.J. 150, 154-57 (1957) (holding evidence supported finding that

train conductor, who had testified he was acting in self-defense, was acting

within the scope of his employment when he struck a passenger); Mason v.

Sportsman's Pub, 305 N.J. Super. 482, 489-500 (App. Div. 1997) (tavern's

bouncer, who testified patron had hit and threatened him, was acting within

scope of employment when he injured patron); Schisano v. Brickseal Refractory

Co., 62 N.J. Super. 269, 275-76 (App. Div. 1960) (holding employee could have

been acting within the scope of his employment when he hit the plaintiff). "The


                                                                            A-0222-20
                                       22
fact that the employee's conduct is intentional and wrongful does not in itself

take it outside the scope of his employment." Vosough, 437 N.J. Super. at 236.

      When an employee's assigned duties "place the employee in situations in

which physical consequences may follow in an uninterrupted sequence from

verbal exchanges with third parties[,] . . .     [i]t is a question of fact what

motivated an employee's conduct as verbal exchanges escalate or when an

employee's use of physical force becomes more pronounced."          Restatement

(Third) of Agency § 7.07 cmt. c (Am. Law Inst. 2006). "An escalation in the

pitch of an employee's conduct does not by itself transform the conduct into an

independent course of conduct that represents a departure not within the scope

of employment." Ibid.

      When an employee's actions are "so far removed from the scope of his

duties," the employee is not considered to be acting within his scope of

employment. Vosough, 437 N.J. Super. at 236; see also, e.g., Davis, 209 N.J.

at 306-07 (finding counselor's premeditated act of throwing burning water onto

a patient was not within scope of employment).

      Hassan's actions are not "so far removed from the scope of his duties" that

the motion judge could decide the issue of vicarious liability in a summary-

judgment motion.     Unlike Davis, this case did not involve an employee's


                                                                           A-0222-20
                                      23
premeditated attack. Under either plaintiff's or Hassan's factual scenario, the

altercation began with an employee performing his job in his assigned

department by interacting with and providing information to a customer, the

employee and customer engaged in a verbal exchange, and that verbal exchange

escalated to a physical altercation.          Whether that escalation transformed

Hassan's actions into "an independent course of conduct" outside the scope of

his employment, see Restatement (Third) of Agency § 7.07 cmt. c, or whether

his actions were unexpectable by Lowe's under the circumstances, Davis, 209

N.J. at 303, was for a jury to decide.

                                         3.

      The motion judge erred in granting Hassan's motion for partial summary

judgment. In Brill v. Guardian Life Insurance Co. of America, 142 N.J. 520

(1995), our Supreme Court summarized the "essence" of a court's "inquiry" in

deciding a summary-judgment motion:             "whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one -

sided that one party must prevail as a matter of law." Id. at 536 (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)); see also Vizzoni

v. B.M.D., 459 N.J. Super. 554, 567 (App. Div. 2019).




                                                                           A-0222-20
                                         24
      Here, the evidence is not so one-sided that Hassan is entitled to prevail as

a matter of law. Genuine issues of material fact clearly exist based on plaintiff's

and Hassan's differing views of the altercation and what led to the altercation.

The record contains sufficient evidence to support a jury finding that Hassan

intentionally assaulted plaintiff. The record also contains sufficient evidence –

including Hassan's own testimony – to support a jury finding that Hassan acted

negligently in inadvertently striking plaintiff while attempting to block

plaintiff's punch. Accordingly, whether Hassan's actions constitute negligence

or an intentional act should be decided by a jury, and not a judge in a summary-

judgment motion. 8

                                        B.

      A trial court's decision concerning the admission of expert testimony into

evidence is entitled to our deference and is reviewed under an abuse-of-

discretion standard. Townsend v. Pierre, 221 N.J. 36, 52 (2015). An abuse of

discretion occurs when a judge's decision "was not premised upon consideration


8
    The motion judge stated in his decision: "[w]ithin the context of
customer/employee relations, there is no such obligation imposed on an
employee not to commit assaults on customers." It would seem self-evident that
at a minimum a store employee has an obligation not to assault the store's
customers. Even if it wasn't self-evident, Lowe's' Workplace Violence
Procedure makes it clear that assaulting a customer could result in termination.


                                                                             A-0222-20
                                       25
of all relevant factors, was based upon consideration of irrelevant or

inappropriate factors, or amounts to a clear error in judgment." Masone v.

Levine, 382 N.J. Super. 181, 193 (App. Div. 2005); see also State v. S.N., 231

N.J. 497, 515 (2018).

      N.J.R.E. 702 and 703 frame the analysis for expert-testimony

admissibility. Townsend, 221 N.J. at 53. N.J.R.E. 702 imposes three basic

requirements:

             (1) the intended testimony must concern a subject
             matter that is beyond the ken of the average juror; (2)
             the field testified to must be at a state of the art such
             that an expert's testimony could be sufficiently reliable;
             and (3) the witness must have sufficient expertise to
             offer the intended testimony.

             [Landrigan v. Celotex Corp., 127 N.J. 404, 413 (1992).]

See also Townsend, 221 N.J. at 53. Those requirements “are construed liberally

in light of Rule 702’s tilt in favor of the admissibility of expert testimony.” State

v. Jenewicz, 193 N.J. 440, 454 (2008).

      Pursuant to N.J.R.E. 703, an expert opinion must be based on "facts or

data derived from (1) the expert's personal observations, or (2) evidence

admitted at the trial, or (3) data relied upon by the expert which is not necessarily

admissible in evidence but which is the type of data normally relied upon by

experts in forming opinions on the same subject." State v. Townsend, 186 N.J.

                                                                               A-0222-20
                                        26
473, 494 (2006) (quoting Richard Biunno, New Jersey Rules of Evidence 896

(2005)); see also Townsend, 221 N.J. at 53.

      Rule 703's corollary, the net opinion rule, "stands for the proposition that

an expert opinion must have a rational basis" and prohibits admitting an expert's

opinion into evidence if its conclusions are not supported by factual evidence or

data. Crispino v. Twp. of Sparta, 243 N.J. 234, 257 (2020). "[T]he net opinion

rule requires an expert witness to give the why and wherefore of his expert

opinion, not just a mere conclusion.” Jimenez v. GNOC, Corp., 286 N.J. Super.

533, 540 (App. Div. 1996); see also Crispino, 243 N.J. at 257.            "[B]are

conclusions, unsupported by factual evidence, [are] inadmissible." Buckelew v.

Grossbard, 87 N.J. 512, 524 (1981); see also Fin. Servs. Vehicle Tr. v. Panter,

458 N.J. Super. 244, 257 (App. Div. 2019).

      The net opinion rule does not impose a "standard of perfection."

Townsend, 221 N.J. at 54. Rather, it "is a prohibition against speculative

testimony." Grzanka v. Pfeifer, 301 N.J. Super. 563, 580 (App. Div. 1997). A

judge should not admit expert testimony "if it appears the witness is not in

possession of such facts as will enable him to express a reasonably accurate

conclusion as distinguished from a mere guess or conjecture." Vuocolo, 240

N.J. Super. 289, 299 (App. Div. 1990). However, an expert's testimony should


                                                                            A-0222-20
                                      27
not be excluded simply "because it fails to account for some particular condition

or fact which the adversary considers relevant." State v. Freeman, 223 N.J.

Super. 92, 116 (App. Div. 1988). The net opinion rule does not "mandate that

an expert organize or support an opinion in a particular manner that opposing

counsel deems preferable." Townsend, 221 N.J. at 54. That an expert declines

"to give weight to a factor thought important by an adverse party does not reduce

[the expert's] testimony to an inadmissible net opinion if [the expert] otherwise

offers sufficient reasons which logically support his opinion." Rosenberg v.

Tavorath, 352 N.J. Super. 385, 402 (App. Div. 2002). Instead, the purported

deficiencies in the expert's opinion may be "a proper 'subject of exploration and

cross-examination at a trial.'" Ibid. (quoting Rubanick v. Witco Chem. Corp.,

242 N.J. Super. 36, 55 (App. Div. 1990), modified on other grounds, 125 N.J.

421 (1991)).

      Under that legal framework, we see no abuse of discretion in the motion

judge's denial of plaintiffs' motion to exclude the testimony of Lowe's'

biomechanical expert. Dr. Fisher opined about the trajectory of the grout bag

and dispersion of grout and set forth the factual bases for his opinions. As the

motion judge correctly held, Dr. Fisher's expertise was "outside the ken of the

average juror and [his opinion] is not a net opinion." Plaintiffs' arguments


                                                                           A-0222-20
                                      28
regarding purported errors in Dr. Fisher's report and criticisms about what Dr.

Fisher should have done provide the bases for cross-examination, not the

exclusion of Dr. Fisher's testimony. As for Dr. Fisher's comments regarding

whether plaintiff's or Hassan's testimony is consistent with his conclusion s

regarding the physical evidence, we are confident the trial judge and trial

counsel will be mindful of the long-standing rule that experts may not opine

about the credibility of witnesses. See State v. J.R., 227 N.J. 393, 411 (2017);

State v. McLean, 205 N.J. 438, 453 (2011).

      The motion judge abused his discretion in barring plaintiffs' vocational

and economic experts from "testifying or using $75,000 or $91,000 as the

measurement of wage loss to calculate future losses."

      In a personal-injury case, an "injured party has the right to be compensated

for diminished earning capacity." Caldwell v. Haynes, 136 N.J. 422, 433 (1994);

see also Donelson v. DuPont Chambers Works, 206 N.J. 243, 258 (2011).

Diminished-earning-capacity damages are based on the plaintiff's lost wages and

"include[] the value of the decrease in the plaintiff's future earning capacity."

Ibid. The plaintiff must present sufficient factual evidence from "which the




                                                                            A-0222-20
                                      29
quantum of diminishment can reasonably be determined." Coll v. Sherry, 29

N.J. 166, 176 (1959).9

      The vocational expert set forth the factual basis for using $75,000 as the

measurement of wage loss to calculate future losses:             plaintiff was a

"construction supervisor" for the last two businesses for which he had worked

or owned and $75,000 is the average earnings of construction supervisors in

plaintiff's county. The economist used $75,000 based on the vocational expert's

finding. The experts, thus, set forth the "why and wherefore" of their opinions,

Jimenez, 286 N.J. Super. at 540, and the motion judge erred in striking their

testimony as net opinions. Defendant is free at trial to challenge the experts'

opinions, arguing, as it does in this appeal, that plaintiff never actually earned

that amount and likely would not earn that amount. But, again, that is the basis

for cross-examination, not a finding of a net opinion. 10


9
  Because the "proper measure of damages for lost income in personal-injury
cases is net income after taxes," Ruff v. Weintraub, 105 N.J. 233, 238 (1987),
parties may present evidence regarding what a plaintiff's net income was or
would be, including evidence of a plaintiff's income-tax obligation. Caldwell,
136 N.J. at 434-36.
10
   The parties' dispute about the $91,000 figure apparently is not based on any
finding or opinion of plaintiffs' experts, but on plaintiff's testimony concerning
his earnings. Again, defendant is free at trial on cross-examination to challenge
the credibility of that testimony. The motion judge's reliance on Bell Atlantic


                                                                            A-0222-20
                                       30
      The motion judge did not abuse his discretion in denying Lowe's' motion

to bar the testimony of plaintiffs' retail-industry expert. Balian explained the

factual bases of his opinions, and, as the motion judge correctly found, Balian

demonstrated sufficient experience in the retail industry to qualify as an expert

in the field, he stated his opinions were based on industry standards and

practices, and the standard of care required for training and supervising retail-

industry employees is beyond the ken of an average juror.               On cross-

examination, defendant may challenge Balian's understanding of industry

standards or its training materials, but, again, that is not a basis to exclude his

testimony.

      Finally, the motion judge did not abuse his discretion in barring the

responding police officers from testifying about "their opinions of how the

incident occurred." The judge did not by rote bar their testimony but expressly

held the officers could testify about "any factual issues that they observed,

including plaintiff's demeanor, [being] evasive with answers, defensive,

arrogant, and the like." His ruling is appropriate under the circumstances and




Network Services, Inc. v. P.M. Video Corp., 322 N.J. Super. 74, 101 (App. Div.
1999), a business dispute with "enormous complexity of the multiple business
relationships" and "new, highly innovative products whose reception by the
public was doubtful," was misplaced.
                                                                             A-0222-20
                                       31
consistent with the law. See McLean, 205 N.J. at 460; Gonzales v. Hugelmeyer,

441 N.J. Super. 451, 460 (App. Div. 2015). The police officers did not witness

the altercation between plaintiff and Hassan. To allow them to opine as to how

the altercation occurred would be a clear invasion of the jury's factfinding-

province.

                                      IV.

      In sum, we reverse the orders granting Lowe's summary-judgment motion

and Hassan's motion for partial summary judgment and the order precluding in

part testimony from plaintiffs' vocational and economic experts. We otherwise

affirm.

      Affirmed in part; reversed in part and remanded for proceedings consistent

with this opinion. We do not retain jurisdiction.




                                                                          A-0222-20
                                      32